DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-10, 15-19 are subject under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-3, 8-10,15-18 is/are rejected under 35 U.S.C. 103 unpatentable over Hu (US 2020/0305176 A1) in view of Lee (US 20190132104).

Regarding claim 1, Hu teaches a method of a terminal (See para 0117 “the receiver”) in a communication system, the method comprising:
receiving first sidelink control information (SCI) and first data corresponding to the first SCI ( para 0117 “broadcasting, from the transmitter, a scheduling assignment (SA) announcing a transmission of the data for the receiver. The method 300 further comprises or initiates a step 304 of transmitting the data according to the SA”;  see fig 9 element 402 step5 “ monitor and decoding other UEs’ SCI for data reception ..step 6 start data reception on the resource indicated in other UE’s SCI] [ since receiver UE is monitor and decoding other UEs’ SCI , it implies transmitted  SCI which is received by receiver UE and data transmitted according to SA is interpreted as data corresponds to each SA/SCI] the first SCI including a first priority information (see para 0218 “the exact timing relation 710 is determined based on another field of SA 610 or SCI..… For example, a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602). [ SCI includes priority field; since priority is being used to send feedback for data based on priority it receives the data packet, therefore it is implicit that priority is being used for transmitting data from transmitter to receiver and receiver uses the same priority to transmit feedback ]
receiving second SCI and second data corresponding to the second SCI, (See para 0219 “ the radio device 200 may decode SA (or other SCI) received from another radio device.” See para 0117 “broadcasting, from the transmitter, a scheduling assignment (SA) announcing a transmission of the data for the receiver. The method 300 further comprises or initiates a step 304 of transmitting the data according to the SA”; see fig 9 element 402 step 5 “ monitor and decoding other UEs’ SCI for data reception ..step 6 “start data reception on the resource indicated in other UE’s SCI] [ since receiver UE is monitor and decoding other UEs’ SCI , it implies there are plurality of other UEs each transmitting a SCI , therefore SCI transmitted by one of the other SCI is interpreted to be the second SCI] the second SCI including a second priority information (see para 0218 “the exact timing relation 710 is determined based on another field of SA 610 or SCI..… For example, a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602). [ SCI includes priority field; since priority is being used to send feedback for data based on priority it receives the data packet, therefore it is implicit that priority is being used for transmitting data from transmitter to receiver and receiver uses the same priority to transmit feedback ]
Hu doesn’t teach identifying whether first feedback information associated with the first data or second feedback information associated with the second data is 
transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.  
Lee (US 20190132104)  teaches identifying whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped (See para 0167 “where a transmission time of ACK/NACK for the unicast data and a transmission time of ACK/NACK for the multicast data overlap, the V2X UE may transmit ACK/NACK for the unicast data and ACK/NACK for the multicast data on the basis of priority”) [ when there is overlap between transmission time (interpreted to be resource), it is identified that the feedback associated with multicast data  and the feedback associated with unicast (interpreted to be second data) is transmitted based on priority] ;and
transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.  (See para 0267 “If a transmission time of the ACK/NACK information for the unicast data and a transmission time of the ACK/NACK information for the multicast data overlap, the UE may shift  a transmission time of the ACK/NACK information having a lower priority based on priority (S1720). See para 0282 “the UE may transmit ACK/NACK information for the unicast data and ACK/NACK information for the multicast data based on the shifted transmission time (S1730)”)[ when there is overlap between ACKs resources, ACK associated with the lower (smaller) priority is transmitted by using shifted transmission time.] 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information in the system of Hu. The motivation is to delay transmission of ACK/NACK for data having a relatively low priority. (Lee: see para 0267) 

Regarding claim 8, Hu teaches a terminal in a communication system (See para 0117 “receiver”), the terminal comprising:
a transceiver (See para 0114 “The receiver 200 further comprises a data reception module 204”); and
a controller coupled with the transceiver(See para 0082 “The second radio device comprises at least one processor and a memory.”) and configured to:
receive first sidelink control information (SCI) and first data corresponding to the first SCI, (See para 0117 “broadcasting, from the transmitter, a scheduling assignment (SA) announcing a transmission of the data for the receiver. The method 300 further comprises or initiates a step 304 of transmitting the data according to the SA”; see fig 9 element 402 step5 “ monitor and decoding other UEs’ SCI for data reception ..step 6 start data reception on the resource indicated in other UE’s SCI] [ since receiver UE is monitor and decoding other UEs’ SCI , it implies transmitted  SCI which is received by receiver UE and data transmitted according to SA is interpreted as data corresponds to each SA/SCI] the first SCI including a first priority information (see para 0218 “the exact timing relation 710 is determined based on another field of SA 610 or SCI..… For example, a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602). [ SCI includes priority field; since priority is being used to send feedback for data based on priority it receives the data packet, therefore it is implicit that priority is being used for transmitting data from transmitter to receiver and receiver uses the same priority to transmit feedback ].
receive second SCI and second data corresponding to the second SCI, (See para 0219 “ the radio device 200 may decode SA (or other SCI) received from another radio device.” See para 0117 “broadcasting, from the transmitter, a scheduling assignment (SA) announcing a transmission of the data for the receiver. The method 300 further comprises or initiates a step 304 of transmitting the data according to the SA”; see fig 9 element 402 step 5 “ monitor and decoding other UEs’ SCI for data reception ..step 6 “start data reception on the resource indicated in other UE’s SCI] [ since receiver UE is monitor and decoding other UEs’ SCI , it implies there are plurality of other UEs each transmitting a SCI , therefore SCI transmitted by one of the other SCI is interpreted to be the second SCI] the second SCI including a second priority information (see para 0218 “the exact timing relation 710 is determined based on another field of SA 610 or SCI..… For example, a priority field may be used so that the control feedback 608 for data 602 (or corresponding data packets) associated with high priority is transmitted faster (e.g., earlier) than the control feedback 608 for data 602). [ SCI includes priority field; since priority is being used to send feedback for data based on priority it receives the data packet, therefore it is implicit that priority is being used for transmitting data from transmitter to receiver and receiver uses the same priority to transmit feedback ].
Hu doesn’t teach identify whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped; and
transmit a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information.
Lee teaches identify whether first feedback information associated with the first data or second feedback information associated with the second data is transmitted based on the first priority information or the second priority information in a case that a resource for the first feedback information and a resource for the second feedback information are overlapped (See para 0167 “where a transmission time of ACK/NACK for the unicast data and a transmission time of ACK/NACK for the multicast data overlap, the V2X UE may transmit ACK/NACK for the unicast data and ACK/NACK for the multicast data on the basis of priority”) [ when there is overlap between transmission time (interpreted to be resource), it is identified that the feedback associated with multicast data  and the feedback associated with unicast (interpreted to be second data) is transmitted based on priority] and
transmit a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information. (See para 0267 “If a transmission time of the ACK/NACK information for the unicast data and a transmission time of the ACK/NACK information for the multicast data overlap, the UE may shift  a transmission time of the ACK/NACK information having a lower priority based on priority (S1720). See para 0282 “the UE may transmit ACK/NACK information for the unicast data and ACK/NACK information for the multicast data based on the shifted transmission time (S1730)”)[ when there is overlap between ACKs resources, ACK associated with the lower (smaller) priority is being transmitted by using shifted transmission time.]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the transmitting a feedback signal associated with the first feedback information in case that the first priority information is smaller than the second priority information in the system of Hu. The motivation is to delay transmission of ACK/NACK for data having a relatively low priority. (Lee: see para 0267)

Regarding claims 2, 9, Hu teaches wherein the first priority information and the second priority information are associated with a quality of service (QoS) of the first data and the second data, respectively (see para 0136 “The data (e.g., the BSMs) may be classified into different priorities, e.g., according to the importance and/or urgency of the data,”).

Regarding claims 3, 10,  Hu teaches wherein the resource for the first feedback information is indicated by information on the resource for the first feedback information included in the first SCI (See para 0062 “The SA may be indicative of the determined feedback radio resource. For example, the reception of the data may further comprise receiving the SA (e.g., SCI), which is indicative of the feedback radio resource for the control feedback.”).

Regarding claims 15, 17, Hu doesn’t teach wherein the feedback signal is obtained based on a cyclic shift indicating a value of the first feedback information. 
Lee teaches the feedback signal is obtained based on a cyclic shift indicating a value of the first feedback information. (see para 0129 “Time, frequency, and code resources used for transmission of an ACK/NACK signal are known as ACK/NACK resources or PUCCH resources. As described above, the index of the ACK/NACK resource (ACK/NACK resource index or PUCCH index) required for transmitting the ACK/NACK signal on the PUCCH may be expressed as at least any one of the orthogonal sequence index i, the cyclic shift index I.sub.cs, the resource block index m and an index for obtaining the three indices.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the feedback signal is obtained based on a cyclic shift indicating a value of the first feedback information in the system (Lee: see para 0129)

Regarding claims 16,18, Hu doesn’t teach wherein the resource for the first feedback is further indicated by a higher layer signaling.
Lee teaches the resource for the first feedback is further indicated by a higher layer signaling. (See para 0101 “The base station may assign a resource ..as an RRC signal”; para0113 “The number of resource blocks (N (2)RB) that may be used in the PUCCH formats 2/2a/2b in which a CQI is transmitted may be indicated to the terminal”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the resource for the first feedback is further indicated by a higher layer signaling in the system of Hu. The motivation is to use the resource for transmitting CQI feedback. (Lee: see para 0113).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMIT KAUR/Examiner, Art Unit 2416        

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416